Title: From Thomas Jefferson to Samuel Kercheval, 5 September 1824
From: Jefferson, Thomas
To: Kercheval, Samuel


Sir
Monto
Sep. 5. 24.
I have duly recieved your favor of the 25th ult. requesting permission to publish my letters of July 12. and Sep. 5. 1816. but to this I cannot consent. they were committed to your honor and confidence under express injunctions against their publication, and I am happy to learn that that confidence has not been misplaced. the reasons too, then opposed to it, have gained greater strength by increase of age and of aversion to be committed to political altercation and obloquy. nor do I believe their publicn would have any weight. our fellow citizens think too independantly for themselves to yield their opinions to any one. another strong reason against it at present is the alarm which has been excited, and with great effect, lest too much innovation should be attempted. these letters would do harm by increasing that alarm. at a particular and pressing request I did venture in a letter to mr Pleasants some strictures on certain defects in our constitution, with permission to publish them. so far then my opinions are known. when the legislature shall be assembled, and the question approaching of calling a convention, I should have no objection to a discreet communication of these letters to thinking and friendly  members, who would not hang me up as a scare-crow and enemy to a constitution  on which  many believe the good and happiness of their country depend I believe on the contrary that they  depend an amending that constn from time to time and keeping it always in harmony with the advance of habits and principles. but I respect their right of free opinion too much to urge an uneasy pressure on them. time and advancing science will ripen us all in it’s course, and reconcile all to wholsome and necessary changes. I salute you with respectful considerationTh: Jefferson